Citation Nr: 1449228	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease, and to also include as due to an undiagnosed illness.  

4.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for dermatitis, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.M.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While on appeal, in a rating decision in April 2014, the RO granted service connection for migraine headaches and tinnitus, which had previously been on appeal after being denied by the RO.  As the Veteran has not appealed either the evaluations or effective dates assigned these disabilities, these matters are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

The claims of service connection for residuals of a right shoulder injury, joint pain, a respiratory disability, to include chronic obstructive pulmonary disease, muscle pain and dermatitis, all to include as due to an undiagnosed illness, as well as the claim for an increased rating for patellofemoral pain syndrome of the right knee are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of currently diagnosed chronic fatigue syndrome; the Veteran's claimed chronic fatigue is not a disability for VA purposes or a chronic qualifying disability related to underlying symptoms resulting from an undiagnosed illness.

2.  The Veteran does not currently have right or left ear hearing loss for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).  

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The RO provided pre-adjudication VCAA notice by a letter in August 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded a VA Persian Gulf War examination in January 2009, and General Medical examinations in March 2011 and January 2014, as well as audiological examinations in January 2009 and January 2014.  As the examination reports are based on a review of the Veteran's history and claim file and offer opinions regarding whether he currently has diagnosable chronic fatigue or bilateral hearing loss or a chronic qualifying disability related to underlying symptoms resulting from an undiagnosed illness so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as neurological disorders, to include sensorineural hearing loss; service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).


Chronic Fatigue

The Veteran and his representative contend he that currently has chronic fatigue as a result of his in-service exposure to hazardous environmental agents while serving in the Persian Gulf War.  

Facts

The Veteran's service treatment records reflect no complaint, finding, treatment, or diagnosis of chronic fatigue in service.  In November 1991, on separation examination, the entire clinical evaluation was normal.  At that time, in a November 1991 report of medical history, the Veteran indicated that he was in good health. 

After service, the Veteran was first noted to complain of chronic fatigue in an August 1995 private treatment record.  

A VA examination, conducted in September 1995, notes the Veteran's history of developing fatigue while stationed in Kuwait.  The diagnoses include fatigue, etiology unknown, with the examiner's observation that the Veteran did not meet the criteria for chronic fatigue syndrome due to a lack of associated findings.   

Subsequent VA and private treatment records indicate a probable diagnosis of chronic fatigue syndrome/fibromyalgia in October 1995.  A March 1996 VA discharge summary for treatment of asthma, notes the Veteran's history of having been treated for heat exhaustion while in the Gulf and that he suffered from fatigue.  There was no associated discharge diagnosis.  Another March 1996 VA treatment record shows an initial impression of fatigue secondary to insomnia.  

A January 2009 VA Persian Gulf War examination report shows the Veteran complained of fatigue that started in the 1990's.  The diagnoses included chronic fatigue of unknown etiology with subjective complaints and no objective evidence with normal lab values and insufficient clinical evidence on examination to warrant a diagnosis of any chronic pathological disorder.  





At the time of his March 2011 VA examination, the Veteran gave a history of a gradual onset of fatigue beginning in the 1990's.  He denied any history of low grade fever or non-exudant pharyngitis.  He was evaluated for an enlarged and tender lymph node, but was not given any diagnosis for such.  The diagnoses included chronic fatigue not consistent with chronic fatigue syndrome.  It was noted that he did not meet the criteria for chronic fatigue syndrome and that his chronic fatigue was not severe enough to reduce or impair his average daily activity below 50 percent of his pre-illness activity.  The examiner further opined that other diagnoses of the Veteran could be contributing to his fatigue, including sleep dysfunction secondary to his posttraumatic stress disorder, as well as pain and restless leg syndrome.  

During a December 2011 Board hearing, the Veteran testified that he first noticed his fatigue when he returned from the Persian Gulf.  He testified that he had fatigue on a daily basis regardless of how much sleep he got and that it had gotten markedly worse.  

In an undated letter, the Veteran's private treating chiropractor indicates that he had been the Veteran's primary care provider since January 2009.  The chiropractor indicated that the Veteran had increased fatigability due to his chronic back pain, which he attributed to the Veteran's service.  

In January 2014, the Veteran again underwent VA examination.  At that time he was unemployed and reported that he routinely did household chores and exercised on a treadmill for 30 minutes at least 5 days a week.  He also lifted weights.  The examiner found that there was no subjective or objective evidence to make a diagnosis of chronic fatigue syndrome at the time of the examination.  



Analysis

Chronic Fatigue

Although earlier treatment records and evaluations show diagnoses of chronic fatigue, the most probative evaluations specifically note that there is no objective evidence to support a diagnosis of chronic fatigue syndrome.  

The March 2011 VA examiner attributed the Veteran's subjective complaints of fatigue to diagnosed disabilities, including posttraumatic stress disorder and restless leg syndrome.  Likewise, the Veteran's private chiropractor attributed his fatigue to his nonservice-connected low back disability.  The most recent January 2014 VA examiner found no subjective or objective evidence of chronic fatigue.  There is no competent medical evidence of a chronic disability manifest by fatigue.  

As the Board does not find the Veteran competent to establish a diagnosis, the Board need not reach the question of whether or not the Veteran's statements are credible.

The most probative evidence of record, addressing whether the Veteran has a current disability manifest by fatigue, are the September 1995, January 2009, March 2011, and January 2014 VA examination reports.  Although several show diagnoses of chronic fatigue, all indicate that there is no objective evidence to warrant a diagnosis of chronic fatigue syndrome and several attribute the Veteran's symptoms to other diagnosed disabilities.  

The opinions of the VA examiners constitute competent and persuasive medical evidence with respect to whether or not the Veteran has a current chronic disability manifest by fatigue, which oppose rather than support the Veteran's claim.  There is no medical evidence to the contrary.

The preponderance of the evidence is against the claim of service connection for chronic fatigue, to include as due to an undiagnosed illness, and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b).


Bilateral Hearing Loss

The Veteran and his representative contend that he currently has bilateral hearing loss as a result of his in-service exposure to noise while serving in the Persian Gulf War.  

Impaired hearing for VA purposes will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts

Audiometric testing conducted in January 2009 revealed pure tone thresholds, in decibels, of both ears as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
15
20
20
20
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  The examiner opined that the test results were suggestive of normal hearing sensitivity bilaterally and that it was less likely than not that the Veteran's military service contributed to his reported hearing impairment.  

Audiometric testing conducted in January 2014 revealed pure tone thresholds, in decibels, of both ears as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
10
15
15
15
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  

The examiner noted that the Veteran's audiograms from service showed his hearing was within normal limits.  It was also noted that the earlier January 2009 VA audiological examination showed audiology thresholds within normal limits bilaterally for VA purposes, but with a decreased speech recognition score in the right ear indicative of hearing impairment under the applicable criteria.  The examiner noted that the current audiogram revealed no hearing impairment for VA purposes.  

Analysis

Despite the January 2009 right ear speech recognition score indicating hearing impairment, audiometric testing noted during both the January 2009 and January 2014 VA examinations, as well as subsequent speech recognition testing in January 2014, reveals that the Veteran does not exhibit hearing loss in either ear that meets VA standards.  See 38 C.F.R. § 3.385 (2013).  

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.  





ORDER

Service connection for chronic fatigue, to include as due to an undiagnosed illness, is denied.  

Service connection for bilateral hearing loss is denied.


REMAND

On the claim for an increased disability rating for the right knee, as the Board's remand directives in November 2013 were not complied with, the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On the claims for service connection for residuals of a right shoulder injury and a respiratory disability, as the January 2014 VA examiner relied, in part, on incorrect facts, a new examination under the duty to assist is needed.  

On the claims for service connection for joint and muscle pain, as the January 2014 VA examiner only addressed diagnosed back, bilateral shoulders and knee joint, and no other joints repeatedly identified by the Veteran, a new examination under the duty to assist is needed.  

On the claim for service connection for dermatitis, as there is inconsistency in the December 2013 VA examiner's finding that the diagnosed atopic dermatitis was diagnosed in 1990 (while the Veteran was still in service) and her opinion that it was less likely than not related to his service, a new examination under the duty to assist is needed.   

Accordingly, the case is REMANDED for the following action:




1.  Afford the Veteran a VA examination to determine the current severity of the service-connected right knee disability.  

The VA examiner is to describe: 

a).  Right knee range of flexion and extension in degrees and whether there is any other functional loss due to pain, weakened movement, excess fatigability, and incoordination, or with repetitive use or flare-ups.  If feasible, any additional functional loss should be expressed in terms of loss of flexion or extension. 

b).  The severity of any recurrent subluxation or lateral instability.  

The Veteran's file must be made available to the VA examiner for review.  

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that:  

a).  Right shoulder arthritis is a progression of the right shoulder pain in August 1988 in service or the development of a new and separate condition after service.


In formulating an opinion, the VA examiner is asked to consider the following:

The service treatment records show that the Veteran was initially treated for right shoulder trauma in service in 1988 and had subsequent treatment.  At the time of his November 1991 discharge examination he gave a history of a painful right shoulder and during a September 1993 he was diagnosed with a history of an old right shoulder injury that was intermittently symptomatic.  He was diagnosed with tendonitis to both shoulders in July 2004 and there was X-ray evidence of degenerative joint disease of the right shoulder as early as January 2009.  

b).  Joint pain, muscle pain, or chronic obstructive pulmonary disease is an undiagnosed illness or a medically unexplained chronic multisymptom illness, or are otherwise related to an injury or disease in service.

In formulating any opinion, the VA examiner is asked to consider the following:

The Veteran was diagnosed with a small airway disease as early as March 1996.  

The Veteran has repeatedly complained of joint and muscle pain in all joints, including bilateral wrists, elbows and ankles that should be addressed.  

The Veteran's file must be made available to the VA examiner for review.  



3.  Afford the Veteran a VA skin examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the diagnosed atopic dermatitis noted in the December 2013 VA examination had its onset in service or is otherwise related to his service or any incident therein.  

The Veteran's file must be made available to the VA examiner for review.  

4.  After the development is completed, adjudicate the claims.  If any of the benefits sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


